
	

113 S2889 IS: Universal Home Design Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2889
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Harkin introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require compliance with established universal home design guidelines, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Universal Home Design Act of 2014.
		2.DefinitionsIn this Act:(1)AccessibleThe term accessible (except when used in the context of accessible format) means—(A)consistent with—(i)subpart D of part 36 of title 28, Code of Federal Regulations (or any corresponding similar
			 regulation or ruling); and(ii)appendices B and D to part 1191 of title 36, Code of Federal Regulations (or any corresponding
			 similar regulation or ruling); and(B)independently usable by individuals with disabilities, including those who use a mobility device
			 such as a wheelchair.(2)Access boardThe term Access Board means the Architectural and Transportation Barriers Compliance Board established under section 502
			 of the Rehabilitation Act of 1973 (29 U.S.C. 792).(3)Covered dwelling unitThe term covered dwelling unit means a dwelling unit that—(A)is a detached single family house, a townhouse or multi-level dwelling unit (whether detached or
			 attached to other units or structures), or a ground-floor unit in a
			 building of not more than 3 dwelling units;(B)is designed as, or intended for occupancy as, a residence;(C)(i)was designed, constructed, or commissioned, contracted, or otherwise arranged for construction, by
			 a person or entity who, at any time before the design or construction,
			 received or was guaranteed Federal financial assistance for any program or
			 activity;(ii)is purchased by a person or entity using amounts that are provided or
			 guaranteed under a program that provides Federal financial assistance for
			 homeownership; or(iii)is offered for purchase by a person or entity using amounts that are provided
			 or guaranteed under a program that provides Federal financial assistance
			 for homeownership; and(D)is made available for first occupancy after the expiration of the 30-month period beginning on the
			 date of the enactment of this Act.(4)DepartmentThe term Department means the Department of Housing and Urban Development.(5)Federal financial assistanceThe term Federal financial assistance means—(A)any assistance that is provided or otherwise made available by the Federal National Mortgage
			 Association,  the Federal Home Loan Mortgage Corporation, any Federal Home
			 Loan Bank, the Secretary of Housing and Urban
			 Development, the Secretary of Veterans Affairs, or any program or
			 activity of the Department of Housing and Urban Development or the
			 Department of Veterans Affairs, through any grant, loan, insurance,
			 guarantee, contract, or any
			 other
			 arrangement, after the expiration of the 1-year period beginning on the
			 date of the enactment of this Act, including—(i)a grant, subsidy, or any other funds;(ii)real or personal property or any interest in or use of such property, including—(I)transfers or leases of the property for less than the fair market value or for reduced
			 consideration; and(II)proceeds from a subsequent transfer or lease of the property if the Federal share of the fair
			 market value is not returned to the Federal Government;(iii)any tax credit, mortgage or loan guarantee, or insurance; and(iv)community development funds in the form of obligations guaranteed under section 108 of the Housing
			 and Community Development Act of 1974 (42 U.S.C. 5308); and(B)any assistance that is provided or otherwise made available by the Secretary of Agriculture under
			 title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.).(6)Individual with a disabilityThe term individual with a disability means an individual with a disability, as defined in section 3 of the Americans with Disabilities
			 Act
			 of 1990 (42 U.S.C. 12102).(7)Individuals with disabilitiesThe term individuals with disabilities means more than 1 individual with a disability.(8)Person or entityThe term person or entity includes 1 or more individuals, corporations (including not-for-profit corporations),
			 partnerships, associations, labor organizations, legal representatives,
			 mutual corporations, joint-stock companies, trusts, unincorporated
			 associations, trustees, trustees in cases under title 11 of the United
			 States Code, receivers, and fiduciaries.(9)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(10)Universal home designThe term universal home design means the inclusion of architectural and other landscaping features that allow basic access to
			 and within a residential dwelling by an individual with a disability who
			 cannot climb stairs, including an individual who uses
			 a mobility device such as a wheelchair.3.Establishment of universal home design guidelines(a)In generalNot later than 18 months after the date of enactment of this Act, the Access Board, in consultation
			 with the Secretary, shall develop and issue guidelines setting forth the
			 minimum technical criteria and scoping requirements for a covered dwelling
			 unit to be in compliance with universal home design under this Act.(b)Universal home design features coveredThe guidelines required to be developed and issued under subsection (a) shall include, at a
			 minimum, basic access to a covered dwelling unit and to not less than 1
			 level within such
			 covered dwelling unit, including—(1)an accessible entrance located on an accessible path from the public street or driveway;(2)accessible interior doors with sufficient clear width and accessible thresholds;(3)accessible environmental controls on the wall;(4)at least 1 accessible indoor room that has an area of not less than 70 square feet and contains
			 no side or dimension narrower than 7 feet;(5)an accessible bathroom with—(A)an accessible sink and toilet; and(B)reinforced walls that permit the
			 installation of grab bars; and(6)a kitchen space—(A)with accessible food preparation, washing, and storage areas; and(B)that can
			 easily be further adapted to accommodate an individual with a disability.(c)RegulationsNot later than 6 months after the date on which the guidelines are issued under subsection (a), the
			 Secretary shall issue regulations, in an accessible format—(1)to carry
			 out the provisions of this Act; and(2)that include accessibility standards that
			 are consistent with the guidelines issued under subsection (a).(d)Review and amendment(1)Access BoardThe Access Board, in consultation with the Secretary, shall—(A)periodically review and, as
			 appropriate, amend the guidelines issued under subsection (a); and(B)issue such amended guidelines as revised guidelines.(2)SecretaryNot later than 6 months after the date on which revised guidelines are issued under paragraph
			 (1)(B), the Secretary shall issue revised regulations
			 that are consistent with such revised guidelines.4.Use of universal home design guidelines in new constructionIt shall be unlawful for any person described in clauses (i), (ii), and (iii) of section 2(3)(C),
			 with respect to a covered
			 dwelling unit, to fail to ensure that the covered dwelling unit complies
			 with the
			 universal home design guidelines established under section 3.5.Enforcement(a)Requirement for Federal financial assistanceEach applicant for Federal financial assistance that is to be used for a covered dwelling unit
			 shall submit to the agency providing such Federal financial assistance an
			 assurance, at such time and in such manner as the head of the agency may
			 require, verifying that the applicant is in compliance with the universal
			 home design guidelines established under section 3 with respect to the
			 covered dwelling unit.(b)Civil action for private personsAny person aggrieved by an act or omission that is unlawful under section 3 or 4 may commence a
			 civil
			 action in an appropriate United States district court against any person
			 or entity responsible for any part of the design, construction, or sale of
			 a covered dwelling unit.(c)Enforcement by Attorney GeneralWhenever the Attorney General has reasonable cause to believe that any person or group of persons
			 has violated section 3 or 4, the Attorney General may commence a civil
			 action in
			 any appropriate United States district court. The Attorney General may
			 also, upon timely application, intervene in any civil action brought under
			 subsection (b) by a private person if the Attorney General certifies that
			 the case is of general public importance.(d)ReliefIn any civil action brought under subsection (b) or (c), if the court finds that a
			 violation of section 3 or 4 of this Act has occurred or is about to occur,
			 it may award to
			 the plaintiff actual and punitive damages, and may grant as relief, as the
			 court finds appropriate, any permanent or temporary injunction, temporary
			 restraining order, or other order (including an order enjoining the
			 defendant from violating section 3 or 4 of this Act or ordering such
			 affirmative action as
			 may be appropriate).(e)Attorney's feesIn any civil action brought under subsection (b) or (c), the court, in its discretion, may allow
			 the
			 prevailing party, other than the United States, a reasonable attorney's
			 fee and costs.(f)ViolationsFor purposes of this section, a violation involving a covered dwelling unit that is not designed or
			 constructed in conformity with the universal home design guidelines
			 established under section 3 shall not be
			 considered to terminate until the violation is corrected.6.Office of Accessible Housing and Development(a)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall establish in
			 the Department an Office of
			 Accessible Housing and Development.(b)DirectorThe Office of Accessible Housing and Development shall be headed by a Director of Accessible
			 Housing and Development, who shall be—(1)appointed by the Secretary;(2)an individual with substantial knowledge of individuals with disabilities and universal design;
			 and(3)responsible for implementing the responsibilities described in subsection (c).(c)Responsibilities(1)Information disseminationThe Office of Accessible Housing and Development shall disseminate information to inform the public
			 about the importance of universal home design by—(A)sharing information and resources about the requirements under this Act, the Fair Housing Act (42
			 U.S.C. 3601 et seq.), section 504 of the Rehabilitation Act of 1973 (29
			 U.S.C.
			 794), and the Americans with Disabilities Act (42 U.S.C. 12101 et seq.);
			 and(B)creating a website in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C.
			 794d) to
			 facilitate the dissemination of information and resources under
			 subparagraph (A).(2)Surveying the availability of affordable and accessible housingNot later than 180 days after the date of enactment of this Act, the Office of Accessible Housing
			 and Development shall conduct a study and submit to the Secretary a report
			 on the number of  covered dwelling units and  other housing units that are
			 accessible to individuals with disabilities in each State, disaggregated
			 by type of housing, cost, and location.(3)Promoting universal home designThe Office of Accessible Housing and Development shall—(A)help monitor progress and compliance with the universal home design guidelines established under
			 section 3;(B)submit to the Secretary an annual report detailing compliance with the universal home design
			 guidelines established under section 3, including the
			 number of covered dwelling units that were built in each State that were
			 in compliance with such guidelines;(C)coordinate with, and provide technical assistance to, the Department of Justice to assist in the
			 enforcement of this Act; and(D)perform any other duties as the Secretary may determine appropriate.7.SeverabilityIf any provision of this Act of the application thereof to any person or circumstances is held
			 invalid, the remainder of the Act and the application of the provision to
			 other persons not similarly situated shall not be affected thereby.
